DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           DEAN S. MILLER,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D19-589

                               [August 1, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2002-CF-002264-AXXXWB.

   Dean S. Miller, South Bay, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.